Citation Nr: 1226150	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Atlanta, Georgia RO.  

In March 2011 and again in May 2012, the Board remanded the case for additional development.  There has been substantial compliance with the remand directives and the case may now be considered on the merits.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the previous remand, documents of record suggest that the claim here in question was previously disallowed in a November 1997 rating decision.  However, the original claims folder has been misplaced.  There is nothing in the present, reconstructed file to show whether the Veteran received proper notice of the prior denial.  Nor is there anything in the current file to show what evidence, if any, was of record when the prior decision was entered.  As a result, it is not possible to ascertain whether finality has attached to the prior decision, or whether evidence received since the time of the prior decision can be properly considered "new and material."  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  Consequently, in order to afford the Veteran every advantage, and to ensure her full due process of law, the Board will consider the present claim de novo.  That is to say, the Board will consider the claim anew, as if it was an original claim, without regard to any prior denial that may have been issued.


FINDING OF FACT

The Veteran is not shown to have a hearing loss in either ear for VA compensation purposes.  






CONCLUSION OF LAW

Defective hearing of either ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The reconstructed claims folder does not contain any letter from the RO to the Veteran regarding VCAA notice.  However, the April 2009 statement of the case of record lists among the evidence in the case VCAA letters sent to the Veteran in May 2006 and April 2007, prior to the rating decision on appeal.

Application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that VA accurately discharged its duties and that the letters referred to in the SOC properly notified the Veteran of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998) regarding VA discharge of official duties.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained her service treatment records and VA and private treatment records.  The Board also provided the Veteran with a VA examination to determine whether her claimed hearing loss met VA standards.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on her behalf and she also has declined a hearing.  As such, she will not be prejudiced by a decision on the merits.

Service Connection

The Veteran asserts that she has a current bilateral hearing loss disability that is related to numerous ear infections and noise exposure in service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's in-service audiograms, including the August 1994 retirement examination, do not show hearing loss pursuant to 38 C.F.R. § 3.385.

A September 1979 examination does not show hearing loss pursuant to 38 C.F.R. § 3.385.  In December 1988 the Veteran was diagnosed with Eustachian tube dysfunction.  In February 1992 she was diagnosed with ear ache and in May 1992 she was diagnosed with external otitis.  In August 1992 the Veteran was diagnosed with an ear infection and in October 1992 impaction of cerumen and otitis media. After examination in August 1994 she was not noted to have any hearing loss pursuant to 38 C.F.R. § 3.385. 

Post-service treatment records show multiple reports of otitis media and otitis externa.  Private audiogram in June 2009 showed mild high frequency sensorineural hearing loss.

A VA examination was conducted in September 2011; however no audiogram findings were reported.  

In May 2012, the Veteran was again afforded a VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
10
15
10
5
15

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

In this case, there is no competent evidence of hearing loss in either ear for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in May 2012 failed to show a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The current VA examiner indicated that the Veteran had normal hearing in both ears, and the audiological findings on VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant frequencies or a speech recognition score less than 94 decibels in either ear.  Thus, the findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


